DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-9, and 16-19, see Remarks Page 6-11, filed 10/25/2021, have been considered but are moot due to the amendment to the claims. A new grounds of rejection is set forth below.

Claim Status
Claims 1-5, 8-9, and 16-19 are currently pending.
Claims 1 and 19 have been amended; support for these amendments can be found in Figs. 5-8 and [0062]-[0066] of applicant’s specification.



Allowable Subject Matter
Claims 1-5, 8-9, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest, or render obvious the invention of claims 1-5, 8-9, and 16-19.
Independent claims 1 and 19 have been amended to recite “the second electrode of each battery cell is connected to the second conductive region on the second surface of the rigid PCB, via a second conductive pad on the first surface of the rigid PCB and through a via hole connecting the first and second surfaces of the rigid PCB”.
Previously cited Gore (US 20180086472 A1) disclosed a battery pack comprising a plurality of battery cells, a rigid printed circuit board (PCB) connected to each battery cell thereby acting as a “bus”, a battery management system (BMS) on the rigid PCB to control charge/discharge operations of the battery cells, and wherein the rigid PCB includes a first and second surface being opposite of each other. 
Previously cited Jan (US 20140255750 A1) taught a battery pack including battery cells with both a positive and negative terminal at one end of each cell. Jan taught a layer stack (drawn to the claimed rigid PCB, as Jan taught the layer stack could be formed using layers of a circuit board) including a first conductive region on the first surface connected to a first electrode of each battery cell and a second conductive region on the second surface of the layer stack and connected to a second electrode of each battery cell. Jan taught the connections being made via a small aperture and wires. Jan taught this arrangement allowed all bus bars to be proximate to one end of the battery pack, enabling efficient heat removal from the other end of the battery pack, thereby making it obvious to combine Gore with Jan in order to allow a plurality of battery cells 
However, neither Gore nor Jan teach wherein the second electrode of each battery cell is connected to the second conductive region on the second surface of the rigid PCB, via a second conductive pad on the first surface of the rigid PCB and through a via hole connecting the first and second surfaces of the rigid PCB, and there is no available prior art to modify Gore and Jan to include this structure.
Therefore, the references fails to teach or suggest the particulars of the independent claims 1 and 19 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claims 1 and 19. Since Claims 2-5, 8-9, and 16-18 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729